28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.EXXON COMPANY, U.S.A., Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION;  United States ofAmerica, Respondents.
No. 94-1338.
United States Court of Appeals, District of Columbia Circuit.
June 30, 1994.

DISMISSED.
Before:  WALD, RANDOLPH and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to expedite, the response thereto and motion to dismiss, the responses thereto, the reply, and the motion of All American Pipeline Company to file reply, it is


2
ORDERED that the motion for leave to file reply be denied.  The Clerk is directed to return the lodged reply.  It is


3
FURTHER ORDERED that the motion to dismiss be granted.  The orders of which petitioner seeks review, accepting and ordering an investigation of a rate filing, are "undeniably interlocutory," and petitioner has not demonstrated that, in the absence of immediate review, it "face[s] the prospect of irreparable injury, with no practical means of procuring relief after the close of the proceeding."   See Papago Tribal Util.  Auth. v. FERC, 628 F.2d 235, 239-40 (D.C.Cir.), cert. denied, 449 U.S. 1061 (1980).  It is


4
FURTHER ORDERED that the motion to expedite be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.